EMPLOYMENT AGREEMENT BETWEEN RADIO ONE, INC. AND CATHERINE L. HUGHES Dated as of April 16, 2008 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 16, 2008, is made by and between Radio One, Inc., a Delaware corporation (the “Company”), and Catherine L. Hughes (the “Executive”). In consideration of the premises and mutual covenants herein contained, the Company and the Executive hereby agree as follows: 1.Definitions. “Affiliate” shall mean any Person directly or indirectly controlling, controlled by, or under common control with, the Company. “Annual Base Salary” shall mean the annual base salary as described in Section 5.1 hereof. “Annual Incentive” shall have the meaning set forth in Section 5.2 hereof. “Board” shall mean the board of directors of the Company. “Cause” shall mean (i) the commission by the Executive of a felony, fraud, embezzlement or an act of serious, criminal moral turpitude which, in case of any of the foregoing, in the good faith judgment of the Board, is likely to cause material harm to the business of the Company and the Company Affiliates, taken as a whole, provided, that in the absence of a conviction or plea of nolo contendere, the Company will have the burden of proving the commission of such act by clear and convincing evidence, (ii) the commission of an act by the Executive constituting material financial dishonesty against the Company or any Company Affiliate, provided, that in the absence of a conviction or plea of nolo contendere, the Company will have the burden of proving the commission of such act by a preponderance of the evidence, (iii) the repeated refusal by the Executive to use her reasonable and diligent efforts to follow the lawful and reasonable directives (in light of the terms of this Agreement) of the Board with respect to a matter or matters within the control of the Executive, or (iv) the Executive’s willful gross neglect in carrying out her material duties and responsibilities under this Agreement, provided, that unless the Board reasonably determines that a breach described in clause (iii) or (iv) is not curable, the Executive will, subject to the following proviso, be given written notice of such breach and will be given an opportunity to cure such breach to the reasonable satisfaction of the Board within thirty (30) days of receipt of such written notice, and, provided further, that the Executive only will be entitled to cure two such defaults during the Term of Employment. “Change of Control” shall be deemed to have occurred in the event of a transaction or series of related transactions pursuant to which any Person or group (as such term is defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of Persons (a) acquires, whether by merger, consolidation or transfer or issuance of capital stock, capital stock of the Company (or any surviving or resulting company), which together with stock held by such Person or group, constitutes more than 50% of the voting power of the stock of the Company (or any surviving or resulting company) or (b) acquires (or has acquired during the twelve (12) month period ending on the date of the most recent acquisition by such Person or Persons) assets from the Company that have a total gross fair market value equal to or more than 50% of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions.For purposes herein, gross fair market value means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets.For purposes of Section 6, a Change of Control shall not occur unless such transaction constitutes a “change in ownership of a corporation”, a “change in effective control of a corporation”, or a “change in ownership of a substantial portion of a corporation’s assets” under Section 409A of the Code and the regulations promulgated thereunder.Notwithstanding the foregoing, a Change of Control shall not be deemed to have occurred if following a transaction, the Executive and/or Alfred C. Liggins, III retain more than fifty percent (50%) of the voting power of the stock of the Company (or any surviving or resulting company). “Class D Common Stock” shall mean the Company’s class D common stock, par value $.001 per share. “COBRA” shall mean the requirements of Part 6 of Subtitle B of Title I of ERISA and Code §4980B and of similar state law. “Code” shall mean the Internal Revenue Code of 1986, as amended. “Commencement Date” shall have the meaning set forth in Section 3 hereof. “Common Stock” shall mean all classes of the Company’s common stock and any capital stock of the Company distributed after the date of this Agreement with respect to shares of the Company’s common stock by way of dividend, distribution, stock split, exchange, conversion, merger, consolidation, reorganization or other recapitalization. “Company Affiliate” shall mean any Subsidiary of the Company. “Compensation Committee”shall mean the compensation committee of the Board. “Competing Business” shall have the meaning set forth in Section 10.1 hereof. “Competing Market” shall have the meaning set forth in Section 10.1 hereof. “Confidential Information” shall have the meaning set forth in Section 8 hereof. “Date of Termination” shall mean the date on which the Executive’s employment with the Company actually terminates. “Disability” shall mean the Executive’s inability to render the services required under this Agreement by reason of a physical or mental disability for ninety (90) days, which need not be consecutive, during any twelve (12) consecutive month period, and the effective date of such Disability shall be the day next following such ninetieth (90th) day.A determination of Disability will be made by a physician satisfactory to both the Executive and the Company; provided that if the Executive and the Company cannot agree as to a physician, then each will select a physician and such physicians shall together select a third physician, whose determination as to Disability shall be completed within ten (10) days of the date on which the disagreement between the Executive and the Company arose and the decision of such third physician will be final and binding on the Executive and the Company.The Executive and the Company shall have the right to present to such physician such information and arguments as each deems appropriate, including the opinion of other physicians. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “Fair Market Value” shall mean the closing price of a share of Common Stock on the applicable date. “Good Reason” shall be deemed to exist if, without the express written consent of the Executive, (a) the Executive’s rate of Annual Base Salary (as provided in Section 5.1 of this Agreement), including any increases, is reduced, (b) the Executive suffers a substantial reduction in her title, duties or responsibilities, (c) the Company fails to pay the Executive’s Annual Base Salary when due or to pay any other material amount due to the Executive hereunder within five (5) days of written notice from the Executive, (d) the Company materially breaches this Agreement (other than a breach described in the preceding clause (c)) and fails to correct such breach within thirty (30) days after receiving the Executive’s demand that it remedy the breach, or (e) the Company fails to obtain a satisfactory written agreement from any successor to assume and agree to perform this Agreement, which successor the Executive reasonably concludes is capable of performing the Company’s financial obligations under this Agreement. “Initial
